—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered December 30, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, and denied defendants’ motion for sanctions, unanimously affirmed, with costs.
The IAS court, in granting defendants’ motion for summary judgment dismissing the complaint, properly determined, based on plaintiffs manifest failure to report her income from defendants to the IRS, that plaintiff, who was fired from her employment with defendants, knew she was being paid “off-the-books” and thus, pursuant to an illegal contract. Since a party to an illegal contract cannot resort to a court of law for help in obtaining its enforcement, it follows that plaintiffs claim for intentional infliction of emotional distress, which in this case requires proof of the illegal contract, cannot be enforced. Thus, the complaint was properly dismissed (cf, Stone v Freeman, 298 NY 268, 271; Prins v Itkowitz & Gottlieb, 279 AD2d 274, 275).
The IAS court properly denied defendants’ application for sanctions in light of the fact that one of the defendants was the other party to the illegal contract. Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.